

116 HR 339 IH: Low-Wage Federal Contractor Employee Back Pay Act of 2019
U.S. House of Representatives
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 339IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2019Ms. Norton (for herself, Mr. Khanna, Mr. Beyer, Mr. Raskin, Mr. Connolly, Ms. Pressley, Ms. Wexton, Mr. Trone, Ms. Bonamici, Mr. Pocan, Ms. Moore, Mrs. Trahan, Ms. Meng, Ms. Schakowsky, Mrs. Torres of California, and Ms. Omar) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo provide for the compensation of Federal contractor employees that may be placed on unpaid leave
			 as a result of the Federal Government shutdown, and for other purposes.
	
 1.Short titleThis Act may be cited as the Low-Wage Federal Contractor Employee Back Pay Act of 2019. 2.Compensation for furloughed Federal contractor employeesTitle VII of Division E of the Consolidated Appropriations Act, 2018 (Public Law 115–141) is amended by adding at the end the following new section:
			
 750.If a Federal contractor that provides retail, food, custodial, or security services to the Federal Government places the employees of such contractor on unpaid leave as a result of any lapse in appropriations which begins in fiscal year 2019, the Government shall provide compensation to such employees at their standard rate of compensation for the period of such lapse..
		